United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  March 13, 2015

By the Court:

MOHAMED BOURAS,                               ]   Petition for Review of
        Petitioner,                           ]   an Order of the Board of
                                              ]   Immigration Appeals.
No. 14-2179                       v.          ]
                                              ]   No. A089-601-787
ERIC H. HOLDER, JR., Attorney                 ]
General of the United States,                 ]
        Respondent.                           ]


      IT IS ORDERED that the amended dissenting opinion issued on March 13, 2015,
is SUBSTITUTED for the dissenting opinion issued on March 4, 2015, which is now
WITHDRAWN. No change has been made to the majority opinion.